Title: To Thomas Jefferson from Robert Smith, 31 August 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        sir, 
                     
                     Navy Depmt31 Augt. 1805.
                  
                  Should you approve of the appointment of Mr. Town to a 2nd. Lieutenancy of Marines, I request your signature to the commission herewith sent.    The enclosed letters recommending him for the appointment, will explain to you his qualifications.
                  I am with high respect Sir, yr. mo ob Servt.
                  
                     Rt Smith 
                     
                  
                  
               